UNITED STATES DISTRICT COURT                                                FILED
                                                                         IN CLERK'S OFFICE
EASTERN DISTRICT OF NEW YORK                                         US DISTRICT COURT E.D.N.Y»

                                                                     ★ NOV||\^20I8 ★
VICTOR CLEMENTE,
                                                                     BROOKLYN OFFICE
                        Plaintiff,

                -against-

JOHN DOE,Detective Squad for the Queens                       MEMORANDUM
County District Attorney's Office; RICHARD                    DECISION AND ORDER
BROWN,District Attorney; CHARLES                              18-CV-5968(AMD)
SCHULMAN, Assistant District Attorney;
KAREN ROSE, Assistant District Attorney;
MICHAEL J. SCHWED,Defense Attorney;
THOMAS THEOPHILOS, Appellate Attorney,

                        Defendants.



ANN M.DONNELLY,United States District Judge:

         On October 15, 2018, the plaintiff Victor Clemente, currently incarcerated at Eastern

Correctional Facility in Napanoch, New York, brought this pro se action against Queens County

District Attorney Richard Brown, Assistant District Attorneys Charles Schulman and Karen

Rose, his former attorneys Michael Schwed and Thomas Theophilos, and two unidentified

Queens County detectives, claiming that they violated the Vienna Convention on Consular

Relations by not notifying the Philippine consulate of his arrest. The plaintiff seeks

compensatory and punitive money damages. The Court grants the plaintiffs request to proceed

informa pauperis pursuant to 28 U.S.C. § 1915. The action is dismissed for failure to state a

claim.


                                        BACKGROUND


         On November 20, 1986, the plaintiff, a Philippine citizen, was arrested and charged with

second degree murder.(ECF No. 1^15.)The trial court dismissed the charges on March 22,


                                                 1
1988 on the theory that the plaintiff had been denied a speedy trial. {Id. ^ 16); see People v.

Clementey 541 N.Y.S.2d 583, 584(2d Dep't 1989). On May 22,1989,the Appellate Division

reversed, reinstated the indictment, and remitted the matter for further proceedings on the

indictment. See id. When the plaintifffailed to appear for his June 13,1989 court date, a warrant

was issued for his arrest. People v. Clemente,30 N.Y.S.3d 880, 881 (2d Dep't 2016),leave to

appeal denied,63 N.E.3d 76(2016). In December 2006, police officers arrested the plaintiffin

San Francisco, California, and took the plaintiff back to New York for trial.(EOF No. 1 T|1[ 21,

24.) The plaintiff was convicted, after ajury trial, ofsecond degree murder and weapons

possession on April 30,2008 and sentenced to a prison term offrom 20 years to life. {Id. ^ 25);

People V. Clemente,922 N.Y.S.2d 193, 194(2d Dep't 2011). On May 3, 2011,the Appellate

Division affirmed the conviction. See id.

       The plaintiff alleges that the defendants violated the Vienna Convention on Consular

Relations because they failed to notify the Philippine consular office of his arrest; he claims that

the outcome of his criminal trial may have been "more favorable" ifthe defendants had notified

the consulate.(ECF No. 1       33-38.)The plaintiff seeks $80 million in compensatory and

punitive damages.{Id. ^ 38.)

                                   STANDARD OF REVIEW


       A complaint must plead "enough facts to state a claim to relief that is plausible on its

face." Bell Atl. Corp. v. Twombly,550 U.S. 544,570(2007). A claim is plausible "when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Matson v. Ed. ofEduc.,631 F.3d 57,63(2d Cir.

2011){qvioXmgAshcroft v. Iqbal, 556 U.S. 662,678 (2009)). The rule that a complaint's factual

allegations are assumed to be true is "inapplicable to legal conclusions." Iqbal, 556 U.S. at 678.
And, while courts hold pro se complaints to less stringent standards than pleadings drafted by

attorneys and read a pro se complaint liberally to raise the strongest arguments it suggests,

Erickson v. Pardus,551 U.S. 89(2007); Sealed Plaintiffv. Sealed Defendant #7,537 F.3d 185,

191-93(2d Cir. 2008), the court must dismiss a prisoner's complaint if the complaint is

"fiivolous, malicious, or fails to state a claim upon which relief may be granted; or seeks

monetary relieffrom a defendant who is immune from such relief." 28 U.S.C. § 1915A;Liner v.

Goord, 196 F.3d 132,134 & n.l (2d Cir. 1999)(Under the Prison Litigation Reform Act,sua

sponte dismissal offiivolous prisoner complaints is not only permitted but mandatory.).

        Further, under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa

pauperis action where it is satisfied that the action "(0 is fiivolous or malicious;(ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief." An action is "frivolous" when:(1)"the 'factual contentions are

clearly baseless,' such as when allegations are the product of delusion or fantasy"; or(2)"the

claim is 'based on an indisputably meritless legal theory.'" Livingston v. Adirondack Beverage

Co., 141 F.3d 434,437(2d Cir. 1998)(internal citation omitted).

                                           DISCUSSION

        Article 36 ofthe Vienna Convention on Consular Relations, April 24,1963,21 U.S.T.

77, T.I.A.S. No.6820(the "Vienna Convention") provides consular officers with access to their

nationals detained by authorities in a foreign country. If a person detained in a foreign county "so

requests, the competent authorities ofthe receiving State shall... inform the consular post of the

sending State if...a national ofthat State is arrested or committed to prison or to custody

pending trial or is detained in any other manner." Sanchez-Llamas v. Oregon,548 U.S. 331, 338

(2006)(quoting Article 36(l)(b) ofthe Vienna Convention). In other words, when authorities
arrest a foreign national, they must, ifthe detainee so requests, notify the consular officers ofthe

detainee's home country ofthe arrest. Article 36(1)(b)further provides that the "authorities shall

inform the [detainee] without delay of[these] rights." Sanchez-Llamas^ 548 U.S. at 338.

        Although it is not clear whether the plaintiff is claiming that the defendants did not notify

him of his Article 36 rights, or that the defendants refused his request that they contact the

consular offices, it does not matter for purposes ofthis action. An individual plaintiff has no

private right of action to seek damages for violations of Article 36 rights to consular notification

and access. Mora v. State ofNew York, 524 F.3d 183,200, 207-09(2d Cir. 2008)("International

treaties [such as the Vienna Convention] establish rights and obligations between States-

parties—^and generally not between states and individuals, notwithstanding the fact that

individuals may benefit because ofa treaty's existence."); see Johnson v. City ofNew York, No.

12-CV-9242,2014 WL 323595, at *1,*4(S.D.N.Y. Jan. 28,2014)(dismissing complaint where

the plaintiff alleged that officers failed to inform him of his rights under Article 36 ofthe

Convention and that the arresting officer refused to inform the consulate that the plaintiff

requested legal assistance); Gordon v. City ofNew York Police Dept. 84th Precinct, No. 10-CV-

3706,2012 WL 1067964, at *4-6(E.D.N.Y. Mar. 29,2012)(dismissing the plaintiffs claim that

detaining officers failed to notify a consular office of his arrest because the Vienna Convention

does not provide a private right of action); Gordon v. City ofNew York Police Dept., No. 10-

CV-3706,2010 WL 4738694, at *2(E.D.N.Y. Nov. 15, 2010)("[The] plaintiffs claims arising

from the defendants' alleged failure to inform him of his right to have consular officials notified

of his detention... fail[ed] to state a claim.").
                                        CONCLUSION


       Accordingly, the plaintiffs complaint, filed informa pauperis, is dismissed for failure to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915A; 28 U.S.C. §

1915(e)(2)(B). The Clerk of Court is respectfully directed to enter judgment closing the action.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in

good faith and therefore informa pauperis status is denied for the purpose of an appeal.

Coppedge V. United States, 369 U.S. 438, 444^5 (1962).




SO ORDERED.


                                                       s/Ann M. Donnelly

                                                    Ann M. Donnelly
                                                    United States District Judge




Dated: Brooklyn, New York
       November 29, 2018
